Exhibit 10.1

FEDERAL HOME LOAN BANK OF SEATTLE

Bank Incentive Compensation Plan (BICP) – Annual Plan for President and CEO

As of January 1, 2008



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SEATTLE

Bank Incentive Compensation Plan – President

TABLE OF CONTENTS

 

          Page 1.0    Plan Objectives    1 2.0    Definitions    1 3.0   
Eligibility    2 4.0    Incentive Award Opportunity    2 5.0    Performance
Measures    2 6.0    Award Determination    3 7.0    Award Conditions    4 8.0
   Participant Performance Reviews    4 9.0    Plan Communication    5 10.0   
Administrative Control    5 11.0    Miscellaneous Conditions    5 Appendix A:
2008 Plan Year    7    Table 1 – Incentive Award Opportunity    8



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SEATTLE

Bank Incentive Compensation Plan

PLAN DOCUMENT

 

1.0 Plan Objectives

 

  1.1 The purpose of the Federal Home Loan Bank of Seattle’s Incentive
Compensation Plan (Plan) is to achieve four objectives:

 

  1.1.1 Promote the achievement of the Seattle Bank’s annual business goals in
accordance with the business plan;

 

  1.1.2 Link compensation to specific bankwide and individual performance
measures;

 

  1.1.3 Provide a competitive reward structure for officers and other exempt
employees; and

 

  1.1.4 Provide a vehicle for closer Board involvement and communication with
management regarding Seattle Bank strategic plans.

 

  1.2 The Plan is a cash-based, annual incentive plan that establishes
individual award opportunities related to achievement of Seattle Bank and
individual performance.

 

  1.3 The award opportunity, Performance Measures, and other relevant
information for a Plan Year are set forth in Appendix A.

 

2.0 Definitions

 

  2.1 When used in this Plan, the following words and phrases shall have the
following meaning:

 

  2.1.1 Bank means the Federal Home Loan Bank of Seattle.

 

  2.1.2 Base Salary is defined as the Participant’s normal rate of pay,
including overtime, before any other add-ons (i.e. Bonuses, incentive pay, etc.)
and after any adjustments (i.e. Leave w/o pay).

 

  2.1.3 Board means the Seattle Bank’s Board of Directors.

 

  2.1.4 Committee means the Executive Committee of the Board.

 

  2.1.5 Disability means the Participant is receiving benefits under the Federal
Home Loan Bank of Seattle’s Long Term Disability Plan.

 

  2.1.6 Participant means the President of the Seattle Bank for this specific
plan.

 

1



--------------------------------------------------------------------------------

  2.1.7 Plan means the Bank Incentive Compensation Plan – Annual Plan for
President and CEO.

 

  2.1.8 Plan Year means the calendar year, January 1 through December 31, over
which both Seattle Bank and Participant performance is measured.

 

  2.1.9 President means the President and Chief Executive Officer of the Seattle
Bank.

 

3.0 Eligibility

 

  3.1 The President is an eligible participant under this Plan, effective
January 1, 2008.

 

4.0 Incentive Award Opportunity

 

  4.1 Each Plan Year, the Seattle Bank will determine an award opportunity for
the President. The award opportunity shall be a percentage of the annual base
salary as described in Appendix A Table 1 – Incentive Award Opportunity.

 

5.0 Performance Measures

 

  5.1 Bankwide and individual performance measures will be established with
respect to each Plan Year as described in Appendix A. Three achievement levels
will be set for each bankwide performance measure:

 

  Threshold The minimum achievement level accepted for the performance measure.

 

  Target The achievement level for the performance measure.

 

  Maximum The achievement level for the performance measure which substantially
exceeds the target level of achievement.

Individual performance goal measures will include four levels:

More is expected – performs at basic job requirements and does not meet all line
of sight goals.

Meets all goals – performs at or at times above basic job requirements and meets
all line of sight goals.

Exceeds expectations – performs consistently above basic job requirements and
exceeds all line of sight goals at a level surpassing supervisor’s expectations.

 

2



--------------------------------------------------------------------------------

Recognized enterprise performance – performs consistently at a high level above
basic job requirements, exceeds all line of sight goals and performs at a level
exceeding supervisor’s and senior management’s expectations.

 

  5.2 Bankwide measures will be reviewed by the Committee and approved by the
Board.

 

  5.3 Participant incentive award will be based on bankwide performance
objectives first and secondly on the individual performance goals.

 

  5.3.1 Participant will typically have two to four major goals established that
reflect the priorities of the Participant for the Plan Year.

 

  5.3.2 Participant’s individual performance goals will be established between
mutual agreement between the Participant and the Executive Committee of the
board.

 

  5.3.3 All performance goals are to remain in effect for the entire Plan Year.
However, in its sole discretion, the Committee with Board approval may revise
Seattle Bank performance measures and the Executive Committee may revise
individual performance goals for the Plan Year after the year commences.

 

6.0 Award Determination

 

  6.1 The method of determining the incentive award will be according to the
following sequence:

 

  6.1.1 After the plan year ends determine the Participant’s base salary for the
Plan Year (defined as the normal rate of pay before any other add-ons (bonuses,
incentives, etc).

 

  6.1.2 Using a linear approach, evaluate actual Seattle Bank performance
against the Bankwide performance at or between threshold and target, or target
and maximum.

 

  6.1.3 Evaluate actual individual Participant performance against the
individual performance goals. Assess performance as it relates to “More is
expected,” “Meets all goals,” “Exceeds expectations,” and “Recognized enterprise
performance”.

 

  6.1.4 Determine the interpolated award opportunity by relating the Seattle
Bank Performance achievement level (derived in 6.1.2) to the Individual
Performance achievement level (derived in 6.1.3).

 

  6.2

Depending upon the board’s assessment of severity, the Participant may receive
anywhere from no award up to a maximum of 50% of their otherwise earned award if
during the most recent examination of the Seattle Bank by the Federal Housing
Finance Board (FHFB) or successor regulator, an unsafe or

 

3



--------------------------------------------------------------------------------

 

unsound practice or condition with regard to the Seattle Bank was identified,
unless the practice or condition took place prior to start of employment, comes
to the attention of said Participant and is not continued. However, the Level II
and III Participants may receive their earned award provided that the finding of
an unsafe or unsound practice or condition is subsequently resolved within the
Plan Year in favor of the Seattle Bank by the FHFB. The Board, in its sole
discretion may take into consideration mitigating factors to approve the award
as noted in 11.11 (Miscellaneous Conditions).

 

  6.3 Unless approved by the board, no award will be received if Participant
receives a written warning for performance or misconduct at any time during the
Plan Year.

 

7.0 Award Conditions

 

  7.1 If the Seattle Bank achieves its threshold performance measures but
Participant’s performance fails to meet basic expectations no incentive award
will be made to the Participant. Likewise, should Participant’s performance meet
expectations but the Seattle Bank fails to achieve threshold performance no
incentive award will be made to Participant. However, at the Committee’s sole
discretion, an incentive award may be recommended for Seattle Bank performance
below threshold subject to final approval by the Board.

 

8.0 Participant Performance Reviews

 

  8.1 The Participant’s performance will be reviewed June of the Plan Year with
a final assessment completed by the Executive Committee after the end of the
Plan Year.

 

4



--------------------------------------------------------------------------------

9.0 Plan Communication

 

  9.1 Communications with Participant regarding the Plan should be made
according to the following schedule:

 

First quarter of Plan Year

  

•        Communicate Bank Incentive Compensation Plan document and material
changes.

 

•        Communicate bankwide goals.

 

•        Set individual goals.

June of Plan Year

   Review of progress toward achieving individual goals.

After end of Plan Year

   Final assessment of Seattle Bank and individual performance.

 

10.0 Administrative Control

 

  10.1 The Seattle Bank’s Human Resources Department will administer the Plan.

 

  10.2 The Board will have ultimate authority over the structure and goals of
the Plan, and any incentive payouts from the Plan.

 

11.0 Miscellaneous Conditions

 

  11.1 Except as provided in Section 11.3, Participant must be employed by the
Seattle Bank until the pay period in which the payments are made – in February
of the following year.

 

  11.2 Notwithstanding any Plan provision to the contrary, mere participation in
the Plan will not entitle a Participant to an award.

 

  11.3 The Board may approve a prorated award if Participant terminates
employment, retires, dies, or becomes disabled during the Plan Year.

 

  11.4 The designation of an employee as a Participant in the Plan does not
guarantee employment. Nothing in this Plan shall be deemed (i) to give any
employee or Participant any legal or equitable rights against the Seattle Bank,
except as expressly provided herein or provided by law; or (ii) to create a
contract of employment with any employee or Participant, to obligate the Seattle
Bank to continue the service of any employee or Participant, or to affect or
modify any employee’s or Participant’s term of employment in any way.

 

  11.5 The right of the Seattle Bank to discipline or discharge a Participant
shall not be affected by any provision of this Plan.

 

5



--------------------------------------------------------------------------------

  11.6  All awards under the Plan will be paid out through regular payroll and
will be subject to applicable payroll tax withholdings and other appropriate
deductions.

 

  11.7  Incentive awards will be made as soon as practical following the end of
the Plan Year, but no later than the last pay period in February.

 

  11.8  The Board has the right to revise, modify, or terminate the Plan in
whole or in part at any time or for any reason, and the right to modify any
recommended incentive award amount (including the determination of a lesser
award or no award), without the consent of any Participant.

 

  11.9  Since no employee has a guaranteed right to any award under this Plan,
any attempt by an employee to sell, transfer, assign, pledge, or otherwise
encumber any anticipated award shall be void, and the Seattle Bank shall not be
liable in any manner for or subject to the debts, contracts, liabilities,
engagements or torts of any person who might anticipate an award under this
program.

 

  11.10  This Plan shall at all times be entirely unfunded and no provision
shall at any time be made with respect to segregating assets of the Seattle Bank
for payment of any award under this program.

 

  11.11  The Plan shall be construed, regulated, and administered in accordance
with the laws of the state of Washington, unless otherwise preempted by the laws
of the United States.

 

  11.12  If any provision of the Plan is held invalid or unenforceable, its
invalidity or unenforceability shall not affect any other provision of the Plan,
and the Plan shall be construed and enforced as if such provision had not been
included herein.

 

  11.13  If a Participant dies before receiving his or her award, any amounts
determined to be paid under this Plan shall be paid to the Participant’s
surviving spouse, if any, or if none, to the Participant’s estate. The Seattle
Bank’s determination as to the identity of the proper payee of any amount under
this Plan shall be binding and conclusive and payment in accordance with such
determination shall constitute a complete discharge of all obligations on
account of such amount.

 

  11.14  Any agreements or representations, oral or otherwise, express or
implied, with respect to the subject matter of this Plan which are not contained
herein will have no effect or enforceability.

 

6



--------------------------------------------------------------------------------

FEDERAL HOME LOAN BANK OF SEATTLE

Bank Incentive Compensation Plan (BICP) – Annual Plan for President and CEO

APPENDIX A

2008 Plan Year

 

7



--------------------------------------------------------------------------------

Incentive Award Opportunity (as a percentage of base salary)

The interpolated incentive award is determined based on a linear approach
against bankwide measures at or between threshold and target, or target and
maximum, and adjusted for individual performance as follows:

Table 1 – Incentive Award Opportunity

 

      Individual    Bank Performance  

Level

  

Performance

   No Award     Threshold     Target     Maximum  

I - President (Grade 24)

   Recognized Enterprise Performance    0 %   35 %   45 %   60 %    Exceeds
Expectations    0 %   25 %   35 %   45 %    Meets all Goals    0 %   20 %   25 %
  35 %    More is Expected    0 %   0 %   0 %   0 %

Bank Performance Measures

There will be one or more Seattle Bank performance measures for the 2008 Plan
Year. (See Appendix B Table 2 – Bankwide Performance Measures) The achievement
level for bankwide performance shall be according to specific measurements as
reviewed by the Committee and adopted by the Board.

Individual Performance Measures

There will be two to four Individual performance measures for the 2006 Plan
year. The Individual Performance Achievement Levels (More is expected, Meets all
goals, Exceeds expectations, Enterprise performance) is determined by the
Individuals overall goal performance.

 

8